DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 2, 5, 7, 8, 12-13, 15, and 17-18 are amended.  Claims 1-20 are pending and are considered in this office action.


Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 112, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization/Confirmation for this examiner’s amendment was given in the Electronic Communication with Applicant’s representative Mark D Torche on 8/2/2022.
Please replace all prior version of the claims with the attached amended claims, wherein, on 8/2/2022, Applicant allows Examiner to replace the “directed acyclic graph blockchain token” with “directed acyclic graph blockchain cryptotoken component” in the claim.
Claims 1-20 of this application are allowed.

The amended claims:
(Currently amended) A system for distributed general-purpose computing with cryptotoken payment system interconnected through a communication network comprising: an electronic computing device; said electronic computing device having memory, processor, and input and output interfaces; said electronic computing device executes computer code when directed by said processor; a generic blockchain cryptotoken component; a directed acyclic graph blockchain cryptotoken component; a payment system component; a proof of work component; a decentralized file system component; a data delivery/storage component; a processing component; a communication component; a software development kit/application programming interface component; a cryptotoken wallet component; a compute devices component; said generic blockchain cryptotoken component interfaces with an external currency converter system; and one or more central processing units to; accept a pay request from a customer; said pay request adapted to: convert said pay request into a cryptotoken; send said cryptotoken to said generic blockchain cryptotoken component whereby said cryptotoken is placed in escrow; send a processing request including a work data set to be processed to said decentralized file system component and storing said work data set in said delivery/storage component; wherein said processing request includes a location of said decentralized file system components and a generic blockchain cryptotoken deposit account; calculate a processing cost in cryptotoken using said generic blockchain cryptotoken component and place a cryptotoken processing cost on hold; deposit an equivalent amount of said cryptotoken processing cost into said directed acyclic graph blockchain cryptotoken component send said processing request from said directed acyclic graph blockchain cryptotoken component to said communication component; distribute said work data set to said compute devices for processing through said software development kit; whereby said processing request is sent to said processing component; process said work data set in said compute devices; wherein said compute devices comprises a plurality of end user devices; send processed data to said data delivery/storage component; signal said processing component that processing is complete; signal said software development kit that processing is complete; signal said communication component that processing is complete from each one of said plurality of end user devices; wherein a processing complete message is reported to said communication component when all processing is done; signal said proof of work component wherein the integrity of said work data processing is verified; signal said generic blockchain cryptotoken component to release said escrow in said generic blockchain; and signal said directed acyclic graph blockchain cryptotoken component to release cryptotokens to said cryptotoken wallet.

2. (Previously presented) The system according to claim 1 wherein said communication network is an Internet connected network.

3. (Previously presented) The system according to claim 1 wherein said directed acyclic graph blockchain cryptotoken component is a stand-alone component.

4. (Previously presented) The system according to claim 1 wherein said pay request and said processing request are carried out in parallel.

5. (Previously presented) The system according to claim 1 wherein said software development kit electronically transmits a hybrid set of compute instructions to said processing component.

6. (Original) The system according to claim 1 wherein a signal is sent to said directed acyclic graph blockchain cryptotoken component after processing is complete to cleanup said generic blockchain.

7. (Previously Presented) The system according to claim 1 wherein said compute devices are general purpose computing devices.

8. (Previously Presented) The system according to claim 7 where said general purpose computing devices are selected from the group consisting of graphics processing units, central processing units and other processing units.

9. (Original) The system according to claim 1 wherein said cryptotoken wallet component is an external cryptotoken wallet component.

10. (Original) The system according to claim 1 wherein said work data set is processed synchronously.

11. (Original) The system according to claim 1 wherein said work data set is processed asynchronously.

12. (Currently amended) A method for distributed general-purpose computing with cryptotoken payment system interconnected through a communication network; the method comprising the steps of: accepting a pay request from a customer; converting said pay request into a cryptotoken; sending said cryptotoken to a generic blockchain cryptotoken component whereby said cryptotoken is placed in escrow; sending a processing request including a work data set to be processed by a decentralized file system component and storing said work data set in a delivery/storage component; wherein said processing request includes a location of said decentralized file system component and a generic blockchain cryptotoken deposit account; calculating a processing cost in cryptotoken using said generic blockchain cryptotoken component and place a cryptotoken processing cost on hold; depositing an equivalent amount of said cryptotoken processing cost into a directed acyclic graph blockchain cryptotoken component, sending said processing request from said directed acyclic graph blockchain cryptotoken component to a communication component; distributing said work data set to compute devices for processing through a software development kit; whereby said processing request is sent to a processing component; processing said work data set in said compute devices; wherein said compute devices comprises a plurality of end user devices; sending processed data to a data delivery/storage component; signaling said processing component that processing is complete; signaling said software development kit that processing is complete; signaling said communication component that processing is complete from each one of said plurality of end user devices; wherein a processing complete message is reported to said communication component when all processing is done; signaling a proof of work component wherein the integrity of said work data processing is verified; signaling said generic blockchain cryptotoken component to release said escrow in said generic blockchain cryptotoken component; and signaling said directed acyclic graph blockchain cryptotoken component to release cryptotokens to a cryptotoken wallet.

13. (Previously Presented) The method according to claim 12 wherein said directed acyclic graph blockchain cryptotoken component is a stand-alone component.

14. (Original) The method according to claim 12 wherein said pay request and said processing request are carried out in parallel.

15. (Previously Presented) The method according to claim 12 wherein a signal is sent to said directed acyclic graph blockchain cryptotoken component after processing is complete to cleanup said generic blockchain.

16. (Original) The method according to claim 12 wherein said compute devices are general purpose compute devices.

17. (Previously Presented) The method according to claim 16 where said general purpose compute devices are selected from the group consisting of graphics processing units, central processing units and other processing units.

18. (Previously Presented) The method according to claim 12 wherein said cryptotoken wallet is an external cryptotoken wallet.

19. (Original) The method according to claim 12 wherein said work data set is processed synchronously.

20. (Original) The method according to claim 12 wherein said work data set is processed asynchronously.

REASONS FOR ALLOWANCE
The prior arts in the field (US20200073698; US10600009B1; US20190303579A1; US20220101318A1) teaches a similar apparatus as claims, except the claimed feature of “signal said directed acyclic graph blockchain cryptotoken component to release cryptotokens to said cryptotoken wallet.”  None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature. Therefore, prior art (US20200073698; US10600009B1; US20190303579A1; US20220101318A1) taken alone or in combination, fail to explicitly teach each and every limitations of either claim 1 or 12.
Furthermore, Examiner cannot find prior art of reference dated before January 29, 2019 that teaches the limitations of either claim 1 or 12. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	8/02/2022

/JAMES D NIGH/             Senior Examiner, Art Unit 3685